

THE GYMBOREE CORPORATION
 
MANAGEMENT SEVERANCE PLAN
 
Amended and Restated
Effective April 1, 2008
 
ARTICLE I

 
PURPOSE, ESTABLISHMENT AND APPLICABILITY OF PLAN
 
1. Purpose. The purpose of this Plan is to provide for the payment of severance
benefits to Participants whose employment with the Company terminates in an
Involuntary Termination other than in connection with a Change of Control. The
Company believes that severance benefits of this kind will aid the Company in
attracting and retaining the highly qualified individuals who are essential to
its success.
 
2. Establishment of Plan. As of the Effective Date, the Company hereby
establishes the Plan, as set forth in this document.
 
3. Applicability of Plan. Subject to the terms of this Plan, the benefits
provided by this Plan shall be available to those Employees who, on or after the
Effective Date, receive a Notice of Participation.
 
4. Contractual Right to Benefits. This Plan and the Notice of Participation
establish and vest in each Participant a contractual right to the benefits to
which he or she is entitled pursuant to the terms and conditions thereof,
enforceable by the Participant against the Company.
 
ARTICLE II

 
DEFINITIONS AND CONSTRUCTION
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below.
 
1. Base Compensation. “Base Compensation” shall mean the gross annual cash
compensation paid to each Participant in the form of base salary, exclusive of
bonuses, other incentive pay, commissions, and all other pay and expense types.
Base Compensation of a Participant shall be computed with reference to the
greatest Base Compensation received by that Participant in any full payroll
period during the twelve (12) months preceding the Participant’s termination.
 
2. Board. “Board” shall mean the Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an Employee and
intended to result in substantial personal enrichment of the Participant, (ii)
the Participant’s conviction of a felony that is injurious to the Company, (iii)
a willful act by the Participant which constitutes gross misconduct and which is
injurious to the Company, (iv) continued substantial violations by the
Participant of the Participant’s employment duties which are demonstrably
willful and deliberate on the Participant’s part after there has been delivered
to the Participant a written demand for performance from the Company which
specifically sets forth the factual basis for the Company’s belief that the
Participant has not substantially performed his duties, or (v) any act that
would constitute a material violation of the standards set forth in this Plan,
including, without limitation, the standards of Article V.
 
4. Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:
 
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
 
(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or
 
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
 
(iv) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.
 
5. COBRA Premiums Continuation Period. “COBRA Premiums Continuation Period”
shall mean the period set forth in a Participant’s Notice of Participation,
which period immediately follows the Participant's Involuntary Termination.
 
6. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
7. Company. “Company” shall mean The Gymboree Corporation, any subsidiary
corporations, any successor entities as provided in Article VII hereof, and any
parent or subsidiaries of such successor entities.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8. Disability. “Disability” shall mean that the Participant has been unable to
perform his or her duties as an Employee as the result of incapacity due to
physical or mental illness, and the Participant is found to be disabled within
the meaning of the Company's long-term disability plan.
 
9. Effective Date. “Effective Date” for purposes of this most recent amendment
and restatement of this Plan shall mean April 1, 2008.
 
10. Employee. “Employee” shall mean an employee of the Company.
 
11. ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
12. "Good Reason" means any of the following which occur without the
Participant’s express written consent: (i) the material reduction of the
Participant’s authority, duties or responsibilities relative to the
Participant’s authority, duties or responsibilities in effect immediately prior
to such reduction; provided, however, that a significant reduction in title,
duties or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as example, when the Chief Financial Officer of
The Gymboree Corporation remains as such following a Change of Control and is
not made the Chief Financial Officer of the acquiring corporation) shall not
constitute Good Reason, (ii) a material reduction by the Company in the annual
base salary relative to the annual base salary in effect immediately prior to
such reduction; or (iii) a material change in Participant's geographic work
location from the location of Participant’s then current position.
 
13. Involuntary Termination. “Involuntary Termination” shall mean (i) a
termination of a Participant’s employment by the Company other than for Cause or
(ii) by the Participant for Good Reason; provided, however, that an Involuntary
Termination shall not occur for purposes of this Plan if the Participant accepts
non-comparable employment with the Company or is offered comparable employment
with the Company. A position will not be considered comparable under the
foregoing sentence if, at the time the Participant is offered the position:
(a) the annual base salary for the new position would result in a material
reduction from the annual base salary of the Participant’s then current
position, or (b) the new position involves a material change in geographic
location from the location of the Participant’s then current position.
 
14. Notice of Participation. “Notice of Participation” shall mean an
individualized written notice of participation in this Plan from an authorized
officer of the Company.
 
15. Participant. “Participant” shall mean an individual who meets the
eligibility requirements of Article III.
 
16. Plan. “Plan” shall mean this The Gymboree Corporation Management Severance
Plan.
 
17. Plan Administrator. “Plan Administrator” shall mean the Board of Directors
of the Company, or its committee or designee, as shall be responsible for
administering this Plan.
 
 
-3-

--------------------------------------------------------------------------------

 
 
18. Severance Payment. “Severance Payment” shall mean the payment of severance
compensation as provided in Article IV hereof.
 
19. Severance Payment Percentage. “Severance Payment Percentage” shall mean, for
each Participant, the Severance Payment Percentage set forth in such
Participant’s Notice of Participation.
 
ARTICLE III

 
ELIGIBILITY
 
1. Waiver. As a condition of receiving benefits under this Plan, an Employee
must sign a general waiver and release on a form provided by the Company.
 
2. Participation in Plan. Each Employee who is designated by the Board and who
signs and timely returns to the Company a Notice of Participation within the
time set forth in such Notice shall be a Participant in this Plan. A Participant
shall cease to be a Participant in this Plan (i) upon ceasing to be an Employee,
or (ii) upon receiving written notice from this Plan Administrator that the
Participant is no longer eligible to participate in this Plan, unless in either
case such Participant is then entitled to benefits hereunder. A Participant
entitled to benefits hereunder shall remain a Participant in this Plan until the
full amount of the benefits have been delivered to the Participant.
 
ARTICLE IV
 
SEVERANCE BENEFITS
 
1. Benefits Upon an Involuntary Termination. If the Participant’s employment
with the Company terminates as a result of Involuntary Termination, then,
subject to Articles V and VI hereof, the Participant shall be entitled to
receive severance benefits as follows:
 
(a) Severance Pay Upon an Involuntary Termination. The Participant shall be
entitled to receive a Severance Payment equal to the product obtained by
multiplying the Participant’s Severance Payment Percentage times the
Participant’s Base Compensation. Any such Severance Payment shall be paid in
cash by the Company to the Participant in a single lump sum payment, less
applicable withholding, within ten (10) business days of the Participant's
termination date and shall be in lieu of any other severance or severance-type
benefits to which the Participant may be entitled under any other
Company-sponsored plan, practice or arrangement.
 
EXAMPLE: Participant is Involuntarily Terminated as of July 1, 2008.
Participant’s Base Compensation is $150,000. The Severance Payment Percentage
set forth in the Participant’s Notice of Participation is 50%. The Participant
is entitled to a Severance Payment equal to 50% x $150,000 = $75,000, payable in
a lump sum.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b) Employee Benefits Upon an Involuntary Termination. The Company shall
continue to provide the Participant with medical, dental, vision, disability and
life insurance coverage to the extent provided in the respective governing
documents for each such employee benefit, including but not limited to
continuation coverage pursuant to Title X of the Consolidated Budget
Reconciliation Act of 1985 (“COBRA”). To the extent the Participant properly
elects COBRA continuation coverage, the Company shall reimburse the Participant
for the full cost of the premiums due for such coverage for a period that ends
on the earliest to occur of (i) expiration or early termination of COBRA
continuation coverage in accordance with the requirements of COBRA, and (ii) the
Participant's COBRA Premiums Continuation Period. In the event the Company’s
payment obligations end based on clause (ii) of the foregoing sentence, the
Participant shall be responsible for properly paying the full cost of the
premiums due for any future COBRA continuation coverage to which he or she is
then entitled.
 
2. Voluntary Resignation; Termination For Cause. If the Participant’s employment
terminates by reason of the Participant’s voluntary resignation (other than for
Good Reason), or if the Company terminates the Participant for Cause, then the
Participant shall not be entitled to receive severance or other benefits under
this Plan and shall be entitled only to those benefits (if any) as may be
available under the Company’s then existing benefit plans and policies at the
time of such termination.
 
3. Disability; Death. If the Participant’s employment terminates by reason of
the Participant’s death, or in the event the Company terminates the
Participant’s employment following his or her Disability, the Participant shall
not be entitled to receive severance or other benefits under this Plan and shall
be entitled only to those benefits (if any) as may be available under the
Company’s then existing benefits plans and policies at the time of such
termination.
 
4. Termination Following a Change of Control. In the event that a Participant’s
employment terminates for any reason that entitles him or her to benefits under
the Company’s Management Change of Control Plan, or any similar plan, the
Participant shall not be entitled to receive severance benefits under this Plan
and shall be entitled only to those benefits (if any) as may be available under
the Company’s other then existing benefit plans and policies at the time of such
termination.
 
ARTICLE V

 
FORFEITURE OF SEVERANCE BENEFITS

 
1. Future Services with the Company. If a Participant provides services to the
Company (as an employee, independent contractor, consultant or otherwise) during
the 12-month period following his or her Involuntary Termination and does so
without the prior written approval of the Company’s General Counsel or his or
her delegate, the Participant shall repay a pro rata amount of such benefits
previously paid by the Company equal to the fraction derived from the number of
days remaining in such 12-month period divided by 365.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2. Violation of the Company’s Code of Conduct, Code of Ethics or the
Participant’s Restrictive Covenants. Notwithstanding any other provision of this
Plan to the contrary, if it is determined by the Company that a Participant has
violated the Company’s code of conduct or code of ethics or violated any
restrictive covenants contained in the Participant’s general waiver and release
or any other restrictive covenants contained in any other Company plan or
program or agreement between the Company and the Participant, the Participant
shall be required to repay to the Company an amount equal to the economic value
of all severance and other benefits already paid or provided to the Participant
under this Plan and the Participant shall forfeit all other entitlements under
this Plan. Additional forfeiture provisions may apply under other agreements
between the Participant and the Company, and any such forfeiture provisions
shall remain in full force and effect.
 
ARTICLE VI

 
EMPLOYMENT STATUS; WITHHOLDING
 
1. Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be at-will, as
defined under applicable law. If the Participant’s employment with the Company
or a successor entity terminates for any reason, including (without limitation)
any termination prior to a Change of Control, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan, or as may otherwise be available in accordance with
the Company’s established employee plans and practices or other agreements with
the Company at the time of termination.
 
2. Taxation of Plan Payments. All amounts paid pursuant to this Plan shall be
subject to regular payroll and withholding taxes.
 
ARTICLE VII

 
SUCCESSORS TO COMPANY AND PARTICIPANTS
 
1. Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan by executing a written agreement. For all purposes
under this Plan, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection or which becomes bound by the terms of this Plan by
operation of law.
 
2. Participant’s Successors. All rights of the Participant hereunder shall inure
to the benefit of, and be enforceable by, the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
DURATION, AMENDMENT AND TERMINATION
 
1. Duration. This Plan shall terminate on April 1, 2013, unless, (a) this Plan
is extended by the Board, or (b) the Board terminates this Plan in accordance
with this Article VIII.2 below. A termination of this Plan pursuant to the
preceding sentences shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits earned by a Participant prior to the termination of this Plan.
 
2. Amendment and Termination. The Board shall have the discretionary authority
to amend this Plan at any time in any respect, including as to the removal or
addition of Participants, or to terminate this Plan, in either case by
resolution adopted by a majority of the Board.
 
ARTICLE IX

 
ADMINISTRATION

 
1. Power and Authority. The Plan Administrator has all power and authority
necessary or convenient to administer this Plan, including, but not limited to,
the exclusive authority and discretion: (a) to construe and interpret this Plan;
(b) to decide all questions of eligibility for and the amount of benefits under
this Plan; (c) to prescribe procedures to be followed and the forms to be used
by the Participants pursuant to this Plan; and (d) to request and receive from
all Participants such information as the Plan Administrator determines is
necessary for the proper administration of this Plan.
 
2. Section 409A. The Company intends that this Plan not contain nonqualified
deferred compensation subject to the requirements of Section 409A of the Code.
Accordingly, this Plan will be interpreted, operated, and administered by the
Company to the extent the Company deems necessary to carry out such intention
and to avoid the imposition of any additional tax or income recognition pursuant
to Section 409A, including any temporary or final Treasury regulations and
guidance promulgated thereunder.
 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE X

 
CLAIMS PROCESS
 
1. Claim for Benefits. A Participant (or any individual authorized by such
Participant) has the right under ERISA and this Plan to file a written claim for
benefits. To file a claim, the Participant must send the written claim to the
Company’s Vice President, Human Resources. If such claim is denied in whole or
in part, the Participant shall receive written notice of the decision of the
Company’s Vice President, Human Resources, within 90 days after the claim is
received. Such written notice shall include the following information:
(i) specific reasons for the denial; (ii) specific reference to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the perfection of the claim and an
explanation of why it is needed; and (iv) steps to be taken if the Participant
wishes to appeal the denial of the claim, including a statement of the
Participant’s right to bring a civil action under Section 502(a) of ERISA upon
an adverse decision on appeal. If the Company’s Vice President, Human Resources,
needs more than 90 days to make a decision, he or she shall notify the
Participant in writing within the initial 90 days and explain why more time is
required, and how long is needed. If a Participant (or any individual authorized
by such Participant) submits a claim according to the procedures above and does
not hear from the Company’s Vice President, Human Resources, within the
appropriate time, the Participant may consider the claim denied.
 
2. Appeals. The following appeal procedures give the rules for appealing a
denied claim. If a claim for benefits is denied, in whole or in part, or if the
Participant believes benefits under this Plan have not been properly provided,
the Participant (or any individual authorized by such Participant) may appeal
this denial in writing within 60 days after the denial is received. The Plan
Administrator shall conduct a review and make a final decision within 60 days
after receiving the Participant’s written request for review. If the Plan
Administrator needs more than 60 days to make a decision, it shall notify the
Participant in writing within the initial 60 days and explain why more time is
required. The Plan Administrator may then take 60 more days to make a decision.
If such appeal is denied in whole or in part, the decision shall be in writing
and shall include the following information: (i) specific reasons for the
denial; (ii) specific reference to pertinent Plan provisions on which the denial
is based; (iii) a statement of the Participant’s right to access and receive
copies, upon request and free of charge, of all documents and other information
relevant to such claim for benefits; and (iv) a statement of the Participant’s
(or representative’s) right to bring a civil action under Section 502(a) of
ERISA. If the Plan Administrator does not respond within the applicable time
frame, the Participant may consider the appeal denied. If a Participant (or any
individual authorized by such Participant) submits a written request to appeal a
denied claim, the Participant has the right to review pertinent Plan documents
and to send a written statement of the issues and any other documents to support
the claim.
 
3. Limitations Period. A Participant must pursue the claim and appeal rights
described above before seeking any other legal recourse regarding a claim for
benefits. The Participant may thereafter file an action in a court of competent
jurisdiction, but he or she must do so within 180 days after the date of the
notice of decision on appeal or such action will be forever barred.
 
ARTICLE XI

 
NOTICE AND ASSIGNMENT
 
1. General. Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Vice President, Human Resources.
 
 
-8-

--------------------------------------------------------------------------------

 
 
2. Notice by the Participant of Potential Involuntary Termination. In the event
that the Participant (a) determines that circumstances constituting Good Reason
have occurred and (b) desires to terminate his employment with the Company for
such Good Reason, the Participant shall give written notice to the Company of
such circumstances which Participant believes constitute Good Reason and
Participant's intent to terminate his employment. The notice shall be delivered
by the Participant to the Company within ninety (90) calendar days following the
date on which such circumstances constituting Good Reason occurred, shall
indicate the specific provision or provisions in this Plan upon which the
Participant relied to make such determination and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
determination. The failure by the Participant to include in the notice any fact
or circumstance which contributes to a showing of Good Reason shall not waive
any right of the Participant hereunder or preclude the Participant from
asserting such fact or circumstance in enforcing his or her rights hereunder.
Following the notice, the Company shall have thirty (30) calendar days to remedy
the circumstances constituting Good Reason before giving effect to such
Involuntary Termination for purposes of this Plan.
 
3. Assignment by Company. The Company may assign its rights under this Plan to
an affiliate, and an affiliate may assign its rights under this Plan to another
affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment; provided, further, that the
Company shall guarantee all benefits payable hereunder. In the case of any such
assignment, the term “Company” when used in this Plan shall mean the corporation
that actually employs the Participant.
 
ARTICLE XII

 
MISCELLANEOUS

 
1. Governing law, Jurisdiction and Venue. This Plan is intended to be, and shall
be interpreted as, an unfunded employee welfare benefit plan (within the meaning
of Section 3(1) of ERISA) for a select group of management or highly compensated
employees (within the meaning of Section 2520.104-24 of Department of Labor
Regulations) and it shall be enforced in accordance with ERISA. Any Participant
or other person filing an action related to this Plan shall be subject to the
jurisdiction and venue of the federal or state courts of the State of
California.
 
2. Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included. Further, the captions
of this Plan are not part of the provisions hereof and shall have no force and
effect.


 
-9-

--------------------------------------------------------------------------------

 
 
3. Effect of Plan. This Plan, as amended, shall completely replace and supersede
any prior version of this Plan and any other verbal or written document or
communication concerning the Severance Benefits. In addition, Severance Benefits
shall not be counted as “compensation,” or any equivalent term, for purposes of
determining benefits under other plans, programs or practices owing to the
Participant from the Company, except to the extent expressly provided therein.
Except as otherwise specifically provided for in this Plan, the Participant’s
rights under all such agreements, plans, provisions, and practices continue to
be subject to the respective terms and conditions thereof.
 
 
-10-

--------------------------------------------------------------------------------

 
 
THE GYMBOREE CORPORATION
 
MANAGEMENT SEVERANCE PLAN
 
NOTICE OF PARTICIPATION
 
To: Name
 
Date: ________, 200_
 
The Board has designated you as a Participant in the Plan, a copy of which is
attached hereto. The terms and conditions of your participation in the Plan are
as set forth in the Plan and herein. The terms defined in the Plan shall have
the same defined meanings in this Notice of Participation. As a condition to
receiving benefits under the Plan, you must sign a general waiver and release in
the form provided by the Company.
 
In the event that you are entitled to a Severance Benefits under the Plan, you
will receive:
 
1) A Severance Payment equal to [25%, 50% or 100%]% (the “Severance Payment
Percentage”) of your Base Compensation payable in a lump sum, less applicable
withholding. Notwithstanding the foregoing sentence, you will be required to
repay the Severance Payment in the event you compete against the Company or
violate the Company’s Code of Conduct, Code of Ethics or applicable restrictive
covenants, as further described in Article V of the Plan.
 
2) Reimbursement of premium payments for COBRA continuation coverage for a COBRA
Premiums Continuation Period of [3, 6, 12 or 18] months.
 
If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Please return the signed copy of
this Notice of Participation within ten (10) days of the date set forth above
to:
 
Vice President, Human Resources
The Gymboree Corporation
500 Howard Street
San Francisco, California 94105
 
Your failure to timely remit this signed Notice of Participation will result in
your immediate removal from the Plan. Please retain a copy of this Notice of
Participation, along with a copy of the Plan, for your records.


Date:__________________________________________
 
Signature:__________________________________________

 
 
 

--------------------------------------------------------------------------------

 
 